DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4, the phase “the at least one electromagnet” in line 2 lacks antecedent basis rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,528,794 B2 to Franklin (“Franklin”).
Regarding claims 13 and 14, Franklin discloses a launcher accessory (10, Figs. 1-5), 
said launcher accessory comprising at least one magnet (magnets 16), 
said launcher accessory 10 removably attachable to a launcher (gun  24, Fig. 1), said launcher comprising a launch axis (coaxial with the barrel of the gun), wherein said at least one magnet is magnetically aligned with said launch axis of said launcher when said accessory is attached to said launcher (see Fig. 1, wherein claimed alignment is achieved by way of the v-shaped recess 70 formed by supporting surfaces 34).
Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,976,129 B1 to Timson et al (“Timson”).
Regarding claims 13 and 14, Timson discloses a launcher accessory (the armature and shaft assembly of Fig. 9), 
said launcher accessory comprising at least one magnet (armature 52, wherein the armature is an electromagnet 8:50-60), 
said launcher accessory (Fig. 9) removably attachable to a launcher (EM rifle 30, Fig. 1, wherein the assembly of Fig. 9 is depicted disassembled and removed from the gun and it is attachable when assembled as shown in Fig. 4), said launcher comprising a launch axis A, wherein said at least one magnet 52 is magnetically aligned with said launch axis of said launcher when said accessory is attached to said launcher (see Figs. 4 and 5).
Regarding claims 15 and 16, Timson further discloses wherein the launcher accessory further comprises an adjustable power source 236 to adjust the magnetic field strength of the electromagnet, wherein the adjustable power source comprises an alternating current signal (10:60-67), and wherein the magnetic field strength is adjusted by varying at least one of the power and the frequency of an alternating current signal (11:5-20).
Regarding claim 17, Timson further discloses wherein the launcher accessory comprises a wireless communications means (coils 62, wherein the coils are in wireless communication with stator coils 50 by way of electromagnetic fields, abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,739,921 to Schuler et al. (“Schuler”) in view of US 9,423,226 B2 to Cillaut et al. (“Cillaut”).
Regarding claims 1 and 8, Schuler discloses a projectile and launcher system (Figs. 1 and 2), 
said launcher a comprising a launch axis and at least one magnet c, 
said projectile g comprising a housing (comprising the cross hatched surface visible in Fig. 2), a conductive wire coil h, a control circuit (comprising at least coils i and core l), an energizable energy storage means k and an initiator (primer r), 
wherein said at least one magnet c is magnetically aligned with said launch axis (see Fig. 1) such that it induces a current in the conductive wire coil h of the projectile during launch of said projectile (page 2, lines 100-110), 
wherein said energy storage means k is at least partially energized by the at least one magnet c (page 2, lines 100-110), and 
Shuler is silent regarding the projectile comprising a payload wherein, after launch of said projectile, said projectile housing ruptures, disintegrates, separates or otherwise has an opening created therein and releases said payload. However, Cillaut teaches a projectile having a fuze 7, initiator 8, housing 2 and payload 5, after launch of said projectile, said projectile housing separates or otherwise has an opening created therein and releases said payload (4:25-42). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schuler to have the projectile comprising a payload wherein, after launch of said projectile, said projectile housing ruptures, disintegrates, separates or otherwise has an opening created therein and releases said payload, as taught by Cillaut, in order to achieve a desired effect at a target.
Regarding claims 2 and 9, Shuler, as modified, further teaches wherein the at least one magnet c comprises an electromagnet (page 2, lines 57-73).
Regarding claims 3 and 4, Shuler, as modified, further teaches wherein the launcher comprises an adjustable power source (page 3, lines 31-43) coupled to the magnet c.
Regarding claims 6 and 10, Shuler, as modified, further teaches wherein the launch axis comprises a barrel (see Fig. 1) and wherein the at least one magnet c is disposed on or in said barrel (see Fig. 1).
Regarding claims 7 and 12, Shuler, as modified, further teaches wherein the launcher and projectile comprise a wireless communications means (wherein the coils c and h are in wireless communication by way of an induction field, page 1, lines 60-80).
Regarding claim 11, Shuler, as modified, further teaches wherein the initiator r of the projectile is activated by the magnet (page 2, line 125 to page 3, line 20).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641